

115 S914 ES: Drinking Water and Wastewater Infrastructure Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 914IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Safe Drinking Water Act and the Federal Water Pollution Control Act to reauthorize programs under those Acts, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Drinking Water and Wastewater Infrastructure Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition of Administrator.TITLE I—Drinking waterSec. 101. Technical assistance and grants for emergencies affecting public water systems.Sec. 102. Drinking water State revolving loan funds.Sec. 103. Source water petition program.Sec. 104. Assistance for small and disadvantaged communities.Sec. 105. Reducing lead in drinking water.Sec. 106. Operational sustainability of small public water systems.Sec. 107. Midsize and large drinking water system infrastructure resilience and sustainability program.Sec. 108. Needs assessment for nationwide rural and urban low-income community water assistance.Sec. 109. Rural and low-income water assistance pilot program.Sec. 110. Lead contamination in school drinking water.Sec. 111. Indian reservation drinking water program.Sec. 112. Advanced drinking water technologies.Sec. 113. Cybersecurity support for public water systems.Sec. 114. State response to contaminants.Sec. 115. Annual study on boil water advisories.TITLE II—Clean waterSec. 201. Research, investigations, training, and information.Sec. 202. Wastewater efficiency grant pilot program.Sec. 203. Pilot program for alternative water source projects.Sec. 204. Sewer overflow and stormwater reuse municipal grants.Sec. 205. Clean water infrastructure resiliency and sustainability program.Sec. 206. Small and medium publicly owned treatment works circuit rider program.Sec. 207. Small publicly owned treatment works efficiency grant program.Sec. 208. Grants for construction and refurbishing of individual household decentralized wastewater systems for individuals with low or moderate income.Sec. 209. Connection to publicly owned treatment works.Sec. 210. Clean water State revolving funds.Sec. 211. Water infrastructure and workforce investment.Sec. 212. Grants to Alaska to improve sanitation in rural and Native villages.Sec. 213. Water data sharing pilot program.Sec. 214. Final rating opinion letters.Sec. 215. Water infrastructure financing reauthorization.Sec. 216. Small and disadvantaged community analysis.Sec. 217. Stormwater infrastructure technology.Sec. 218. Water Reuse Interagency Working Group.Sec. 219. Advanced clean water technologies study.Sec. 220. Clean watersheds needs survey.Sec. 221. Water Resources Research Act amendments.Sec. 222. Enhanced aquifer use and recharge.2.Definition of AdministratorIn this Act, the term Administrator means the Administrator of the Environmental Protection Agency.IDrinking water101.Technical assistance and grants for emergencies affecting public water systemsSection 1442 of the Safe Drinking Water Act (42 U.S.C. 300j–1) is amended—(1)in subsection (a), by adding at the end the following:(11)Compliance evaluation(A)In generalNot later than 1 year after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, the Administrator shall—(i)evaluate, based on the compliance data found in the Safe Drinking Water Information System of the Administrator, the compliance of community water systems and wastewater systems with environmental, health, and safety requirements under this title, including water quality sampling, testing, and reporting requirements; and(ii)submit to Congress a report describing trends seen as a result of the evaluation under clause (i), including trends that demonstrate how the characteristics of community water systems and wastewater systems correlate to trends in compliance or noncompliance with the requirements described in that clause.(B)RequirementTo the extent practicable, in carrying out subparagraph (A), the Administrator shall determine whether, in aggregate, community water systems and wastewater systems maintain asset management plans.;(2)in subsection (b), in the first sentence—(A)by inserting (including an emergency situation resulting from a cybersecurity event) after emergency situation; and(B)by inserting , including a threat to public health resulting from contaminants, such as, but not limited to, heightened exposure to lead in drinking water after public health;(3)by striking subsection (d) and inserting the following:(d)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (b) $35,000,000 for each of fiscal years 2022 through 2026.;(4)in subsection (e), by striking paragraph (5) and inserting the following:(5)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $15,000,000 for each of fiscal years 2022 through 2026.;(5)by redesignating subsection (f) as subsection (g); and(6)by inserting after subsection (e) the following:(f)State-based nonprofit organizations(1)In generalThe Administrator may provide technical assistance consistent with the authority provided under subsection (e) to State-based nonprofit organizations that are governed by community water systems.(2)CommunicationEach State-based nonprofit organization that receives funding under paragraph (1) shall, before using that funding to undertake activities to carry out this subsection, consult with the State in which the assistance is to be expended or otherwise made available..102.Drinking water State revolving loan funds(a)Drinking water State revolving funds capitalization grant reauthorizationSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended—(1)in subsection (a)(4)(A), by striking During fiscal years 2019 through 2023, funds and inserting Funds;(2)in subsection (m)(1) —(A)in subparagraph (B), by striking and;(B)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(D)$2,400,000,000 for fiscal year 2022;(E)$2,750,000,000 for fiscal year 2023;(F)$3,000,000,000 for fiscal year 2024; and(G)$3,250,000,000 for each of fiscal years 2025 and 2026.; and(3)in subsection (q), by striking 2016 through 2021 and inserting 2022 through 2026.(b)Assistance for disadvantaged communitiesSection 1452(d) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)) is amended—(1)in paragraph (1)—(A)by striking Notwithstanding any and inserting the following:(A)In generalNotwithstanding any;(B)in subparagraph (A) (as so designated), by inserting , grants, negative interest loans, other loan forgiveness, and through buying, refinancing, or restructuring debt after forgiveness of principal; and(C)by adding at the end the following:(B)ExclusionA loan from a State loan fund with an interest rate equal to or greater than 0 percent shall not be considered additional subsidization for purposes of this subsection.; and(2)in paragraph (2), by striking subparagraph (B) and inserting the following:(B)to the extent that there are sufficient applications for loans to communities described in paragraph (1), may not be less than 12 percent..103.Source water petition programSection 1454 of the Safe Drinking Water Act (42 U.S.C. 300j–14) is amended—(1)in subsection (a)—(A)in paragraph (1)(A), in the matter preceding clause (i), by striking political subdivision of a State, and inserting political subdivision of a State (including a county that is designated by the State to act on behalf of an unincorporated area within that county, with the agreement of that unincorporated area),;(B)in paragraph (4)(D)(i), by inserting (including a county that is designated by the State to act on behalf of an unincorporated area within that county) after of the State; and(C)by adding at the end the following:(5)Savings provisionUnless otherwise provided within the agreement, an agreement between an unincorporated area and a county for the county to submit a petition under paragraph (1)(A) on behalf of the unincorporated area shall not authorize the county to act on behalf of the unincorporated area in any matter not within a program under this section.; and(2)in subsection (e), in the first sentence, by striking 2021 and inserting 2026.104.Assistance for small and disadvantaged communities(a)Existing programsSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) is amended—(1)in subsection (b)(2)—(A)in subparagraph (B), by striking and at the end;(B)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(D)the purchase of point-of-entry or point-of-use filters and filtration systems that are certified by a third party using science-based test methods for the removal of contaminants of concern;(E)investments necessary for providing accurate and current information about—(i)the need for filtration and filter safety, including proper use and maintenance practices; and(ii)the options for replacing lead service lines (as defined section 1459B(a)) and removing other sources of lead in water; and(F)entering into contracts, including contracts with nonprofit organizations that have water system technical expertise, to assist—(i)an eligible entity; or(ii)the State of an eligible entity, on behalf of that eligible entity.;(2)in subsection (c), in the matter preceding paragraph (1), by striking An eligible entity and inserting Except for purposes of subsections (j) and (m), an eligible entity;(3)in subsection (g)(1), by striking to pay not less than 45 percent and inserting except as provided in subsection (l)(5) and subject to subsection (h), to pay not less than 10 percent;(4)by striking subsection (k) and inserting the following:(k)Authorization of appropriationsThere are authorized to be appropriated to carry out subsections (a) through (j)—(1)$70,000,000 for fiscal year 2022;(2)$80,000,000 for fiscal year 2023;(3)$100,000,000 for fiscal year 2024;(4)$120,000,000 for fiscal year 2025; and(5)$140,000,000 for fiscal year 2026.; and(5)in subsection (l)—(A)in paragraph (2)—(i)by striking The Administrator may and inserting The Administrator shall; and(ii)by striking fiscal years 2019 and 2020 and inserting fiscal years 2022 through 2026;(B) in paragraph (5), by striking $4,000,000 for each of fiscal years 2019 and 2020 and inserting $25,000,000 for each of fiscal years 2022 through 2026;(C)by redesignating paragraph (5) as paragraph (6); and(D)by inserting after paragraph (4) the following:(5)Federal share for small, rural, and disadvantaged communities(A)In generalSubject to subparagraph (B), with respect to a program or project that serves an eligible entity and is carried out using a grant under this subsection, the Federal share of the cost of the program or project shall be 90 percent.(B)WaiverThe Administrator may increase the Federal share under subparagraph (A) to 100 percent if the Administrator determines that an eligible entity is unable to pay, or would experience significant financial hardship if required to pay, the non-Federal share..(b)Connection to public water systemsSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) is amended by adding at the end the following:(m)Connection to public water systems(1)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means—(i)an owner or operator of a public water system that assists or is seeking to assist eligible individuals with connecting the household of the eligible individual to the public water system; or(ii)a nonprofit entity that assists or is seeking to assist eligible individuals with the costs associated with connecting the household of the eligible individual to a public water system.(B)Eligible individualThe term eligible individual has the meaning given the term in section 603(j) of the Federal Water Pollution Control Act (33 U.S.C. 1383(j)).(C)ProgramThe term program means the competitive grant program established under paragraph (2).(2)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a competitive grant program for the purpose of improving the general welfare under which the Administrator awards grants to eligible entities to provide funds to assist eligible individuals in covering the costs incurred by the eligible individual in connecting the household of the eligible individual to a public water system.(3)ApplicationAn eligible entity seeking a grant under the program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(4)Voluntary connectionBefore providing funds to an eligible individual for the costs described in paragraph (2), an eligible entity shall ensure and certify to the Administrator that—(A)the eligible individual is voluntarily seeking connection to the public water system;(B)if the eligible entity is not the owner or operator of the public water system to which the eligible individual seeks to connect, the public water system to which the eligible individual seeks to connect has agreed to the connection; and(C)the connection of the household of the eligible individual to the public water system meets all applicable local and State regulations, requirements, and codes.(5)ReportNot later than 3 years after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, the Administrator shall submit to Congress a report that describes the implementation of the program, which shall include a description of the use and deployment of amounts made available under the program.(6)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $20,000,000 for each of fiscal years 2022 through 2026..(c)Competitive grant pilot programSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) (as amended by subsection (b)) is amended by adding at the end the following:(n)State competitive grants for underserved communities(1)In generalIn addition to amounts authorized to be appropriated under subsection (k), there is authorized to be appropriated to carry out subsections (a) through (j) $50,000,000 for each of fiscal years 2022 through 2026 in accordance with paragraph (2).(2)Competitive grants(A)In generalNotwithstanding any other provision of this section, the Administrator shall distribute amounts made available under paragraph (1) to States through a competitive grant program.(B)ApplicationsTo seek a grant under the competitive grant program under subparagraph (A), a State shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(C)CriteriaIn selecting recipients of grants under the competitive grant program under subparagraph (A), the Administrator shall establish criteria that give priority to States with a high proportion of underserved communities that meet the condition described in subsection (a)(2)(A).(3)ReportNot later than 2 years after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, the Administrator shall submit to Congress a report that describes the implementation of the competitive grant program under paragraph (2)(A), which shall include a description of the use and deployment of amounts made available under the competitive grant program.(4)Savings provisionNothing in this paragraph affects the distribution of amounts made available under subsection (k), including any methods used by the Administrator for distribution of amounts made available under that subsection as in effect on the day before the date of enactment of this subsection..105.Reducing lead in drinking waterSection 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking subparagraph (D) and inserting the following:(D)a qualified nonprofit organization with experience in lead reduction, as determined by the Administrator; and;(B)in paragraph (2)(A)—(i)in clause (i), by striking publicly owned; and(ii)by striking clause (iii) and inserting the following:(iii)providing assistance to eligible entities to replace lead service lines, with priority for disadvantaged communities based on the affordability criteria established by the applicable State under section 1452(d)(3), low-income homeowners, and landlords or property owners providing housing to low-income renters.; and(C)in paragraph (3), by striking an individual provided;(2)in subsection (b)—(A)in paragraph (5)—(i)in subparagraph (A), by striking to provide assistance and all that follows through the period at the end and inserting to replace lead service lines, with first priority given to assisting disadvantaged communities based on the affordability criteria established by the applicable State under section 1452(d)(3), low-income homeowners, and landlords or property owners providing housing to low-income renters.; and(ii)in subparagraph (B), by striking line and inserting lines; and(B)in paragraph (6)—(i)in subparagraph (A), by striking any publicly owned portion of;(ii)in subparagraph (C), in the matter preceding clause (i)—(I)by striking may and inserting shall;(II)by inserting and may, for other homeowners, after low-income homeowner,; and(III)by striking a cost that and all that follows through the semicolon at the end of clause (ii) and inserting no cost to the homeowner;;(iii)in subparagraph (D), by striking and at the end;(iv)in subparagraph (E), by striking other options and all that follows through the period at the end and inserting feasible alternatives for reducing the concentration of lead in drinking water, such as corrosion control; and; and(v)by adding at the end the following:(F)shall notify the State of any planned replacement of lead service lines under this program and coordinate, where practicable, with other relevant infrastructure projects.;(3)in subsection (d)—(A)by inserting (except for subsection (d)) after this section; and(B)by striking $60,000,000 for each of fiscal years 2017 through 2021 and inserting $100,000,000 for each of fiscal years 2022 through 2026;(4)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and(5)by inserting after subsection (c) the following:(d)Lead inventorying utilization grant pilot program(1)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means a municipality that is served by a community water system or a nontransient noncommunity water system in which not less than 30 percent of the service lines are known, or suspected, to contain lead, based on available data, information, or resources, including existing lead inventorying.(B)Pilot programThe term pilot program means the pilot program established under paragraph (2). (2)EstablishmentThe Administrator shall establish a pilot program under which the Administrator shall provide grants to eligible entities to carry out lead reduction projects that are demonstrated to exist or are suspected to exist, based on available data, information, or resources, including existing lead inventorying of those eligible entities.(3)Selection(A)ApplicationTo be eligible to receive a grant under the pilot program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(B)PrioritizationIn selecting recipients under the pilot program, the Administrator shall give priority to—(i)an eligible entity that meets the affordability criteria of the applicable State established under section 1452(d)(3); and(ii)an eligible entity that is located in an area other than a State that has established affordability criteria under section 1452(d)(3).(4)ReportNot later 2 years after the Administrator first awards a grant under the pilot program, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing—(A)the recipients of grants under the pilot program;(B)the existing lead inventorying that was available to recipients of grants under the pilot program; and(C)how useful and accurate the lead inventorying described in subparagraph (B) was in locating lead service lines of the eligible entity.(5)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $10,000,000, to remain available until expended..106.Operational sustainability of small public water systemsPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:1459E.Operational sustainability of small public water systems(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a State;(B)a unit of local government;(C)a public corporation established by a unit of local government to provide water service;(D)a nonprofit corporation, public trust, or cooperative association that owns or operates a public water system;(E)an Indian Tribe that owns or operates a public water system;(F)a nonprofit organization that provides technical assistance to public water systems; and(G)a Tribal consortium.(2)Operational sustainabilityThe term operational sustainability means the ability to improve the operation of a small system through the identification and prevention of potable water loss due to leaks, breaks, and other metering or infrastructure failures.(3)ProgramThe term program means the grant program established under subsection (b).(4)Small systemThe term small system, for the purposes of this section, means a public water system that—(A)serves fewer than 10,000 people; and(B)is owned or operated by—(i)a unit of local government;(ii)a public corporation;(iii)a nonprofit corporation;(iv)a public trust;(v)a cooperative association; or(vi)an Indian Tribe.(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a program to award grants to eligible entities for the purpose of improving the operational sustainability of 1 or more small systems.(c)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a proposal of the project to be carried out using grant funds under the program;(2)documentation provided by the eligible entity describing the deficiencies or suspected deficiencies in operational sustainability of 1 or more small systems that are to be addressed through the proposed project;(3)a description of how the proposed project will improve the operational sustainability of 1 or more small systems;(4)a description of how the improvements described in paragraph (3) will be maintained beyond the life of the proposed project, including a plan to maintain and update any asset data collected as a result of the proposed project; and(5)any additional information the Administrator may require.(d)Additional required informationBefore the award of funds for a grant under the program to a grant recipient, the grant recipient shall submit to the Administrator—(1)if the grant recipient is located in a State that has established a State drinking water treatment revolving loan fund under section 1452, a copy of a written agreement between the grant recipient and the State in which the grant recipient agrees to provide a copy of any data collected under the proposed project to the State agency administering the State drinking water treatment revolving loan fund (or a designee); or(2)if the grant recipient is located in an area other than a State that has established a State drinking water treatment revolving loan fund under section 1452, a copy of a written agreement between the grant recipient and the Administrator in which the eligible entity agrees to provide a copy of any data collected under the proposed project to the Administrator (or a designee).(e)Use of fundsAn eligible entity that receives a grant under the program shall use the grant funds to carry out projects that improve the operational sustainability of 1 or more small systems through—(1)the development of a detailed asset inventory, which may include drinking water sources, wells, storage, valves, treatment systems, distribution lines, hydrants, pumps, controls, and other essential infrastructure;(2)the development of an infrastructure asset map, including a map that uses technology such as—(A)geographic information system software; and(B)global positioning system software;(3)the deployment of leak detection technology;(4)the deployment of metering technology;(5)training in asset management strategies, techniques, and technologies for appropriate staff employed by—(A)the eligible entity; or(B)the small systems for which the grant was received;(6)the deployment of strategies, techniques, and technologies to enhance the operational sustainability and effective use of water resources through water reuse; and(7)the development or deployment of other strategies, techniques, or technologies that the Administrator may determine to be appropriate under the program.(f)Cost share(1)In generalSubject to paragraph (2), the Federal share of the cost of a project carried out using a grant under the program shall be 90 percent of the total cost of the project.(2)WaiverThe Administrator may increase the Federal share under paragraph (1) to 100 percent.(g)ReportNot later than 2 years after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, the Administrator shall submit to Congress a report that describes the implementation of the program, which shall include a description of the use and deployment of amounts made available under the program.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2022 through 2026..107.Midsize and large drinking water system infrastructure resilience and sustainability programPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) (as amended by section 106) is amended by adding at the end the following:1459F.Midsize and large drinking water system infrastructure resilience and sustainability program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means a public water system that serves a community with a population of 10,000 or more.(2)Natural hazard; resilienceThe terms resilience and natural hazard have the meanings given those terms in section 1433(h).(3)Resilience and sustainability programThe term resilience and sustainability program means the Midsize and Large Drinking Water System Infrastructure Resilience and Sustainability Program established under subsection (b).(b)EstablishmentThe Administrator shall establish and carry out a program, to be known as the Midsize and Large Drinking Water System Infrastructure Resilience and Sustainability Program, under which the Administrator, subject to the availability of appropriations for the resilience and sustainability program, shall award grants to eligible entities for the purpose of—(1)increasing resilience to natural hazards and extreme weather events; and(2)reducing cybersecurity vulnerabilities.(c)Use of fundsAn eligible entity may only use grant funds received under the resilience and sustainability program to assist in the planning, design, construction, implementation, operation, or maintenance of a program or project that increases resilience to natural hazards and extreme weather events, or reduces cybersecurity vulnerabilities, through—(1)the conservation of water or the enhancement of water-use efficiency;(2)the modification or relocation of existing drinking water system infrastructure made, or that is at risk of being, significantly impaired by natural hazards or extreme weather events, including risks to drinking water from flooding;(3)the design or construction of new or modified desalination facilities to serve existing communities; (4)the enhancement of water supply through the use of watershed management and source water protection;(5)the enhancement of energy efficiency or the use and generation of renewable energy in the conveyance or treatment of drinking water;(6)the development and implementation of measures—(A)to increase the resilience of the eligible entity to natural hazards and extreme weather events; or(B)to reduce cybersecurity vulnerabilities;(7)the conservation of water or the enhancement of a water supply through the implementation of water reuse measures; or(8)the formation of regional water partnerships to collaboratively address documented water shortages.(d)ApplicationTo seek a grant under the resilience and sustainability program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a proposal of the program or project to be planned, designed, constructed, implemented, operated, or maintained by the eligible entity;(2)an identification of the natural hazard risks, extreme weather events, or potential cybersecurity vulnerabilities, as applicable, to be addressed by the proposed program or project;(3)documentation prepared by a Federal, State, regional, or local government agency of the natural hazard risk, potential cybersecurity vulnerability, or risk for extreme weather events to the area where the proposed program or project is to be located;(4)a description of any recent natural hazards, cybersecurity events, or extreme weather events that have affected the community water system of the eligible entity;(5)a description of how the proposed program or project would improve the performance of the community water system of the eligible entity under the anticipated natural hazards, cybersecurity vulnerabilities, or extreme weather events; and(6)an explanation of how the proposed program or project is expected—(A)to enhance the resilience of the community water system of the eligible entity to the anticipated natural hazards or extreme weather events; or(B)to reduce cybersecurity vulnerabilities.(e)ReportNot later than 2 years after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, the Administrator shall submit to Congress a report that describes the implementation of the resilience and sustainability program, which shall include a description of the use and deployment of amounts made available to carry out the resilience and sustainability program. (f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out the resilience and sustainability program $50,000,000 for each of fiscal years 2022 through 2026.(2)Use of fundsOf the amounts made available under paragraph (1) for grants to eligible entities under the resilience and sustainability program—(A)50 percent shall be used to provide grants to eligible entities that serve a population of—(i)equal to or greater than 10,000; and(ii)fewer than 100,000; and(B)50 percent shall be used to provide grants to eligible entities that serve a population equal to or greater than 100,000.(3)Administrative costsOf the amounts made available under paragraph (1), not more than 2 percent may be used by the Administrator for the administrative costs of carrying out the resilience and sustainability program..108.Needs assessment for nationwide rural and urban low-income community water assistance(a)DefinitionsIn this section and section 109:(1)Community water systemThe term community water system has the meaning given the term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f). (2)Large water service providerThe term large water service provider means a community water system, treatment works, or municipal separate storm sewer system that serves more than 100,000 people.(3)Medium water service providerThe term medium water service provider means a community water system, treatment works, or municipal separate storm sewer system that serves more than 10,000 people and not more than 100,000 people.(4)NeedThe term need, with respect to a qualifying household, means the expenditure of a disproportionate amount of household income on access to public drinking water or wastewater services.(5)Qualifying householdThe term qualifying household means a household that—(A)includes an individual who is—(i)the holder of an account for drinking water or wastewater service that is provided to that household by a large water service provider, a medium water service provider, or a rural water service provider; or(ii)separately billed by a landlord that holds an account with a large water service provider, a medium water service provider, or a rural water service provider for the cost of drinking water or wastewater service provided to that household by the respective large water service provider, medium water service provider, or rural water service provider; and(B)is determined—(i)by a large water service provider, a medium water service provider, or a rural water service provider to be eligible for assistance through a low-income ratepayer assistance program;(ii)by the Governor of the State in which the household is located to be low-income, based on the affordability criteria established by the State under section 1452(d)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(3));(iii)by the Administrator to experience drinking water and wastewater service costs that exceed the metrics of affordability established in the most recent guidance of the Administrator entitled Financial Capability Assessment Guidance; or(iv)in the case of a household serviced by a rural water service provider, by the State in which the household is located to have an annual income that does not exceed the greater of—(I)an amount equal to 150 percent of the poverty level of that State; and(II)an amount equal to 60 percent of the State median income for that State.(6)Rural water service providerThe term rural water service provider means a community water system, treatment works, or municipal separate storm sewer system that serves not more than 10,000 people.(7)Treatment worksThe term treatment works has the meaning given the term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292).(b)Study; report(1)In generalThe Administrator shall conduct, and submit to Congress a report describing the results of, a study that examines the prevalence throughout the United States of municipalities, public entities, or Tribal governments that—(A)are serviced by rural water service providers, medium water service providers, or large water service providers that service a disproportionate percentage, as determined by the Administrator, of qualifying households with need; or(B)as determined by the Administrator, have taken on an unsustainable level of debt due to customer nonpayment for the services provided by a large water service provider, a medium water service provider, or a rural water service provider.(2)Affordability inclusionsThe report under paragraph (1) shall include—(A)a definition of the term affordable access to water services;(B)a description of the criteria used in defining affordable access to water services under subparagraph (A);(C)a definition of the term lack of affordable access to water services;(D)a description of the methodology and criteria used in defining lack of affordable access to water services under subparagraph (C);(E)a determination of the prevalence of a lack of affordable access to water services, as defined under subparagraph (C);(F)the methodology and criteria used to determine the prevalence of a lack of affordable access to water services under subparagraph (E);(G)any additional information with respect to the affordable access to water services, as defined under subparagraph (A), provided by rural water service providers, medium water service providers, and large water service providers; (H)with respect to the development of the report, a consultation with all relevant stakeholders, including rural advocacy associations;(I)recommendations of the Administrator regarding the best methods to reduce the prevalence of a lack of affordable access to water services, as defined under subparagraph (C); and(J)a description of the cost of each method described in subparagraph (I).(3)AgreementsThe Administrator may enter into an agreement with another Federal agency to carry out the study under paragraph (1).109.Rural and low-income water assistance pilot program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a municipality, Tribal government, or other entity that—(i)owns or operates a community water system, treatment works, or municipal separate storm sewer system; or(ii)as determined by the Administrator, has taken on an unsustainable level of debt due to customer nonpayment for the services provided by a community water system, treatment works, or municipal separate storm sewer system; and(B)a State exercising primary enforcement responsibility over a rural water service provider under the Safe Drinking Water Act (42 U.S.C. 300f et seq.) or the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), as applicable.(2)Pilot programThe term pilot program means the pilot program established by the Administrator under subsection (b)(1). (3)Water services needs assessmentThe term water services needs assessment means the report required under section 108(b)(1). (b)Establishment(1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall establish a pilot program to award grants to eligible entities to develop and implement programs to assist qualifying households with need in maintaining access to drinking water and wastewater treatment.(2)RequirementIn establishing the pilot program, the Administrator shall ensure that data from the water services needs assessment directly contributes to the structure of the pilot program by informing the types of assistance and criteria used for priority consideration with the demonstrated need from the study conducted under section 108(b)(1) and the water services needs assessment.(3)Use of funds limitationsA grant under the pilot program—(A)shall not be used to replace funds for any existing similar program; but(B)may be used to supplement or enhance an existing program, including a program that receives assistance from other Federal grants.(4)TermThe term of a grant awarded under the pilot program shall be subject to the availability of appropriations.(5)Types of assistanceIn establishing the pilot program, the Administrator may include provisions for—(A)direct financial assistance;(B)a lifeline rate;(C)bill discounting;(D)special hardship provisions;(E)a percentage-of-income payment plan; or(F)debt relief for the eligible entity or the community water system owned by the eligible entity for debt that is due to customer nonpayment for the services provided by the eligible entity or the community water system that is determined by the Administrator to be in the interest of public health.(6)RequirementThe Administrator shall award not more than 40 grants under the pilot program, of which—(A)not more than 8 shall be to eligible entities that own, operate, or exercise primary enforcement responsibility over a rural water service provider under the Safe Drinking Water Act (42 U.S.C. 300f et seq.) or the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), as applicable;(B)not more than 8 shall be to eligible entities that own or operate a medium water service provider;(C)not more than 8 shall be to eligible entities that own or operate a large water service provider that serves not more than 500,000 people;(D)not more than 8 shall be to eligible entities that own or operate a large water service provider that serves more than 500,000 people; and(E)not more than 8 shall be to eligible entities that own or operate a community water system, treatment works, or municipal separate storm sewer system that services a disadvantaged community (consistent with the affordability criteria established by the applicable State under section 1452(d)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(3)) or section 603(i)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1383(i)(2)), as applicable).(7)CriteriaIn addition to any priority criteria established by the Administrator in response to the findings in the water services needs assessment, in awarding grants under the pilot program, the Administrator shall give priority consideration to eligible entities that—(A)serve a disproportionate percentage, as determined by the Administrator, of qualifying households with need, as identified in the water services needs assessment;(B)are subject to State or Federal enforcement actions relating to compliance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) or the Safe Drinking Water Act (42 U.S.C. 300f et seq.); or(C)maintain or participate in an existing community assistance program with objectives similar to the objectives of the pilot program, as determined by the Administrator.(8)Reporting requirements(A)In generalIn addition to any other applicable Federal or agency-specific grant reporting requirements, as a condition of receiving a grant under the pilot program, an eligible entity (or a State, on behalf of an eligible entity) shall submit to the Administrator an annual report that summarizes, in a manner determined by the Administrator, the use of grant funds by the eligible entity, including—(i)key features of the assistance provided by the eligible entity;(ii)sources of funding used to supplement Federal funds; and(iii)eligibility criteria.(B)PublicationThe Administrator shall publish each report submitted under subparagraph (A).(c)Technical assistanceThe Administrator shall provide technical assistance to each eligible entity, and each State, on behalf of an eligible entity, that receives a grant under the pilot program to support implementation of the program.(d)ReportNot later than 2 years after the date on which grant funds are first disbursed to an eligible entity (or a State, on behalf of an eligible entity) under the program, and every year thereafter for the duration of the terms of the grants, the Administrator shall submit to Congress a report on the results of the pilot program.110.Lead contamination in school drinking waterSection 1464 of the Safe Drinking Water Act (42 U.S.C. 300j–24) is amended—(1)in subsection (b)— (A)in the first sentence, by inserting public water systems and after to assist; and(B)in the third sentence, by inserting public water systems, after schools,; and(2)in subsection (d)—(A)in the subsection heading, by inserting and reduction after lead testing;(B)in paragraph (2)—(i)in subparagraph (A), by striking the Administrator and all that follows through the period at the end and inserting the following: the Administrator shall establish a voluntary school and child care program lead testing, compliance monitoring, and lead reduction grant program to make grants available to—(i)States to assist local educational agencies, public water systems that serve schools and child care programs under the jurisdiction of those local educational agencies, and qualified nonprofit organizations in voluntary testing or compliance monitoring for and remediation of lead contamination in drinking water at schools and child care programs under the jurisdiction of those local educational agencies; and(ii)tribal consortia to assist tribal education agencies (as defined in section 3 of the National Environmental Education Act (20 U.S.C. 5502)), public water systems that serve schools and child care programs under the jurisdiction of those tribal education agencies, and qualified nonprofit organizations in voluntary testing or compliance monitoring for and remediation of lead contamination in drinking water at schools and child care programs under the jurisdiction of those tribal education agencies.; and(ii)in subparagraph (B)—(I)in the matter preceding clause (i), by inserting or compliance monitoring for or remediation of lead contamination after voluntary testing;(II)in clause (i), by striking or at the end;(III)in clause (ii), by striking the period at the end and inserting a semicolon; and(IV)by adding at the end the following:(iii)any public water system that is located in a State that does not participate in the voluntary grant program established under subparagraph (A) that—(I)assists schools or child care programs in lead testing; (II)assists schools or child care programs with compliance monitoring;(III)assists schools with carrying out projects to remediate lead contamination in drinking water; or(IV)provides technical assistance to schools or child care programs in carrying out lead testing; or(iv)a qualified nonprofit organization, as determined by the Administrator.;(C)in paragraphs (3), (5), (6), and (7), by striking State or local educational agency each place it appears and inserting State, local educational agency, public water system, tribal consortium, or qualified nonprofit organization;(D)in paragraph (4)—(i)by striking States and local educational agencies and inserting States, local educational agencies, public water systems, tribal consortia, and qualified nonprofit organizations; and(ii)by inserting or the remediation of after testing for;(E)in paragraph (6)—(i)in the matter preceding subparagraph (A)—(I)by striking State or local educational agency and inserting State, local educational agency, public water system, tribal consortium, or qualified nonprofit agency; and(II)by inserting , public water system, tribal consortium, or qualified nonprofit organization after each local educational agency;(ii)in subparagraph (A)(ii)—(I)by inserting or tribal after applicable State; and(II)by striking reducing lead and inserting voluntary testing or compliance monitoring for and remediation of lead contamination; and(iii)in subparagraph (B)(i), by inserting applicable before local educational agency;(F)in paragraph (7), by striking testing for and inserting testing or compliance monitoring for or remediation of; and(G)by striking paragraph (8) and inserting the following:(8)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection—(A)$30,000,000 for fiscal year 2022;(B)$35,000,000 for fiscal year 2023;(C)$40,000,000 for fiscal year 2024;(D)$45,000,000 for fiscal year 2025; and(E)$50,000,000 for fiscal year 2026..111.Indian reservation drinking water programSection 2001 of the America's Water Infrastructure Act of 2018 (42 U.S.C. 300j–3c note; Public Law 115–270) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking Subject to the availability of appropriations, the Administrator of the Environmental Protection Agency and inserting The Administrator of the Environmental Protection Agency (referred to in this section as the Administrator); and(B)by striking to implement in the matter preceding paragraph (1) and all that follows through the period at the end of paragraph (2) and inserting to implement eligible projects described in subsection (b).;(2)in subsection (b), by striking paragraph (2) and inserting the following:(2)that will—(A)improve water quality, water pressure, or water services through means such as connecting to, expanding, repairing, improving, or obtaining water from a public water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)); or(B)improve water quality or sanitation or wastewater services at a treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)).;(3)by redesignating subsection (d) as subsection (g);(4)by striking subsection (c) and inserting the following:(c)Required projects(1)In generalIf sufficient projects exist, of the funds made available to carry out this section, the Administrator shall use 50 percent to carry out—(A)10 eligible projects described in subsection (b) that are within the Upper Missouri River Basin;(B)10 eligible projects described in subsection (b) that are within the Upper Rio Grande Basin;(C)10 eligible projects described in subsection (b) that are within the Columbia River Basin; (D)10 eligible projects described in subsection (b) that are within the Lower Colorado River Basin; and(E)10 eligible projects described in subsection (b) that are within the Arkansas-White-Red River Basin.(2)RequirementIn carrying out paragraph (1)(A), the Administrator shall select not fewer than 2 eligible projects for a reservation that serves more than 1 federally recognized Indian Tribe.(d)PriorityIn selecting projects to carry out under this section, the Administrator shall give priority to projects that—(1)respond to emergency situations occurring due to or resulting in a lack of access to clean drinking water that threatens the health of Tribal populations;(2)would serve a Tribal population that would qualify as a disadvantaged community based on the affordability criteria established by the applicable State under section 1452(d)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(3)); or(3)would address the underlying factors contributing to—(A)an enforcement action commenced pursuant to the Safe Drinking Water Act (42 U.S.C. 300f et seq.) against the applicable public water system (as defined in section 1401 of that Act (42 U.S.C. 300f)) as of the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021; or(B)an enforcement action commenced pursuant to the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) against the applicable treatment works (as defined in section 212 of that Act (33 U.S.C. 1292)) as of the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021.(e)Federal shareThe Federal share of the cost of a project carried out under this section shall be 100 percent.(f)ReportNot later than 2 years after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, the Administrator shall submit to Congress a report that describes the implementation of the program established under subsection (a), which shall include a description of the use and deployment of amounts made available under that program.; and(5)in subsection (g) (as so redesignated)—(A)by striking There is and inserting There are;(B)by striking subsection (a) $20,000,000 and inserting the following: subsection (a)—(1)$20,000,000;(C)in paragraph (1) (as so designated), by striking 2022. and inserting 2021; and; and(D)by adding at the end the following:(2)$50,000,000 for each of fiscal years 2022 through 2026..112.Advanced drinking water technologiesPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) (as amended by section 107) is amended by adding at the end the following:1459G.Advanced drinking water technologies(a)Study(1)In generalSubject to the availability of appropriations, not later than 1 year after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, the Administrator shall carry out a study that examines the state of existing and potential future technology, including technology that could address cybersecurity vulnerabilities, that enhances or could enhance the treatment, monitoring, affordability, efficiency, and safety of drinking water provided by a public water system.(2)ReportThe Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes the results of the study under paragraph (1).(b)Advanced drinking water technology grant program(1)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means the owner or operator of a public water system that—(i)serves—(I)a population of not more than 100,000 people; or(II)a community described in section 1459A(c)(2);(ii)has plans to identify or has identified opportunities in the operations of the public water system to employ new, existing, or emerging, yet proven, technologies, including technology that could address cybersecurity vulnerabilities, as determined by the Administrator, that enhance treatment, monitoring, affordability, efficiency, or safety of the drinking water provided by the public water system, including technologies not identified in the study conducted under subsection (a)(1); and(iii)has expressed an interest in the opportunities in the operation of the public water system to employ new, existing, or emerging, yet proven, technologies, including technology that could address cybersecurity vulnerabilities, as determined by the Administrator, that enhance treatment, monitoring, affordability, efficiency, or safety of the drinking water provided by the public water system, including technologies not identified in the study conducted under subsection (a)(1). (B)ProgramThe term program means the competitive grant program established under paragraph (2).(C)Underserved communityThe term underserved community means a political subdivision of a State that, as determined by the Administrator, has an inadequate system for obtaining drinking water.(2)EstablishmentThe Administrator shall establish a competitive grant program under which the Administrator shall award grants to eligible entities for the purpose of identifying, deploying, or identifying and deploying technologies described in paragraph (1)(A)(ii). (3)Requirements(A)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(B)Federal share(i)In generalSubject to clause (ii), the Federal share of the cost of a project carried out using a grant under the program shall not exceed 90 percent of the total cost of the project.(ii)WaiverThe Administrator may increase the Federal share under clause (i) to 100 percent if the Administrator determines that an eligible entity is unable to pay, or would experience significant financial hardship if required to pay, the non-Federal share. (4)ReportNot later than 2 years after the date on which the Administrator first awards a grant under the program, and annually thereafter, the Administrator shall submit to Congress a report describing—(A)each recipient of a grant under the program during the previous 1-year period; and(B)a summary of the activities carried out using grants awarded under the program.(5)Funding(A)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $10,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.(B)Administrative costsNot more than 2 percent of the amount made available for a fiscal year under subparagraph (A) to carry out the program may be used by the Administrator for the administrative costs of carrying out the program..113.Cybersecurity support for public water systemsPart B of the Safe Drinking Water Act (42 U.S.C. 300g et seq.) is amended by adding at the end the following:1420A.Cybersecurity support for public water systems(a)DefinitionsIn this section:(1)Appropriate Congressional committeesThe term appropriate Congressional committees means—(A)the Committee on Environment and Public Works of the Senate;(B)the Committee on Homeland Security and Governmental Affairs of the Senate;(C)the Committee on Energy and Commerce of the House of Representatives; and(D)the Committee on Homeland Security of the House of Representatives.(2)DirectorThe term Director means the Director of the Cybersecurity and Infrastructure Security Agency.(3)IncidentThe term incident has the meaning given the term in section 3552 of title 44, United States Code.(4)Prioritization FrameworkThe term Prioritization Framework means the prioritization framework developed by the Administrator under subsection (b)(1)(A).(5)Support PlanThe term Support Plan means the Technical Cybersecurity Support Plan developed by the Administrator under subsection (b)(2)(A).(b)Identification of and support for public water systems(1)Prioritization framework(A)In generalNot later than 180 days after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, the Administrator, in coordination with the Director, shall develop a prioritization framework to identify public water systems (including sources of water for those public water systems) that, if degraded or rendered inoperable due to an incident, would lead to significant impacts on the health and safety of the public.(B)ConsiderationsIn developing the Prioritization Framework, to the extent practicable, the Administrator shall incorporate consideration of—(i)whether cybersecurity vulnerabilities for a public water system have been identified under section 1433;(ii)the capacity of a public water system to remediate a cybersecurity vulnerability without additional Federal support;(iii)whether a public water system serves a defense installation or critical national security asset; and(iv)whether a public water system, if degraded or rendered inoperable due to an incident, would cause a cascading failure of other critical infrastructure.(2)Technical Cybersecurity Support Plan(A)In generalNot later than 270 days after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, the Administrator, in coordination with the Director and using existing authorities of the Administrator and the Director for providing voluntary support to public water systems and the Prioritization Framework, shall develop a Technical Cybersecurity Support Plan for public water systems.(B)RequirementsThe Support Plan—(i)shall establish a methodology for identifying specific public water systems for which cybersecurity support should be prioritized;(ii)shall establish timelines for making voluntary technical support for cybersecurity available to specific public water systems;(iii)may include public water systems identified by the Administrator, in coordination with the Director, as needing technical support for cybersecurity;(iv)shall include specific capabilities of the Administrator and the Director that may be utilized to provide support to public water systems under the Support Plan, including—(I)site vulnerability and risk assessments;(II)penetration tests; and(III)any additional support determined to be appropriate by the Administrator; and(v)shall only include plans for providing voluntary support to public water systems.(3)Consultation requiredIn developing the Prioritization Framework pursuant to paragraph (1) and the Support Plan pursuant to paragraph (2), the Administrator shall consult with such Federal or non-Federal entities as determined to be appropriate by the Administrator.(4)Reports required(A)Prioritization frameworkNot later than 190 days after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, the Administrator shall submit to the appropriate Congressional committees a report describing the Prioritization Framework.(B)Technical Cybersecurity Support PlanNot later than 280 days after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, the Administrator shall submit to the appropriate Congressional committees—(i)the Support Plan; and(ii)a list describing any public water systems identified by the Administrator, in coordination with the Director, as needing technical support for cybersecurity during the development of the Support Plan.(c)Rules of constructionNothing in this section—(1)alters the existing authorities of the Administrator; or(2)compels a public water system to accept technical support offered by the Administrator..114.State response to contaminantsSection 1459A(j)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–19a(j)(1)) is amended—(1)in the matter preceding subparagraph (A), by striking an underserved community and inserting a community described in subsection (c)(2); and(2)in subparagraph (A)(i), by striking such underserved and inserting that.115.Annual study on boil water advisories(a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall conduct a study on the prevalence of boil water advisories issued in the United States.(b)Report(1)In generalThe Administrator shall submit to Congress a report describing the results of the most recent study conducted under subsection (a) as part of the annual budget request transmitted to Congress under section 1105(a) of title 31, United States Code.(2)RequirementIn the annual report required under paragraph (1), the Administrator shall include a description of the reasons for which boil water advisories were issued during the year covered by the report.IIClean water201.Research, investigations, training, and information(a)ReauthorizationSection 104(u) of the Federal Water Pollution Control Act (33 U.S.C. 1254(u)) is amended—(1)by striking and (7) and inserting (7); and(2)in paragraph (7)—(A)by striking 2023 and inserting 2021; and(B)by striking the period at the end and inserting ; and (8) not to exceed $75,000,000 for each of fiscal years 2022 through 2026 for carrying out subsections (b)(3), (b)(8), and (g), of which not less than $50,000,000 each fiscal year shall be used to carry out subsection (b)(8)..(b)CommunicationEach nonprofit organization that receives funding under paragraph (8) of section 104(b) of the Federal Water Pollution Control Act (33 U.S.C. 1254(b)) shall, before using that funding to undertake activities to carry out that paragraph, consult with the State in which the assistance is to be expended or otherwise made available.(c)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress a report that describes the implementation of the grants authorized under subsections (b)(3), (b)(8), and (g) of section 104 of the Federal Water Pollution Control Act (33 U.S.C. 1254), which shall include a description of the grant recipients and grant amounts made available to carry out those subsections.202.Wastewater efficiency grant pilot programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:222.Wastewater efficiency grant pilot program(a)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a wastewater efficiency grant pilot program (referred to in this section as the pilot program) to award grants to owners or operators of publicly owned treatment works to carry out projects that create or improve waste-to-energy systems.(b)Selection(1)ApplicationsTo be eligible to receive a grant under the pilot program, an owner or operator of a treatment works shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(2)Number of recipientsThe Administrator shall select not more than 15 recipients of grants under the pilot program from applications submitted under paragraph (1).(c)Use of funds(1)In generalSubject to paragraph (2), a recipient of a grant under the pilot program may use grant funds for—(A)sludge collection;(B)installation of anaerobic digesters;(C)methane capture;(D)methane transfer;(E)facility upgrades and retrofits necessary to create or improve waste-to-energy systems; and(F)other new and emerging, but proven, technologies that transform waste to energy.(2)LimitationA grant to a recipient under the pilot program shall be not more than $4,000,000.(d)Reports(1)Report to the AdministratorNot later than 2 years after receiving a grant under the pilot program and each year thereafter for which amounts are made available for the pilot program under subsection (e), the recipient of the grant shall submit to the Administrator a report describing the impact of that project on the communities within 3 miles of the treatment works.(2)Report to CongressNot later than 1 year after first awarding grants under the pilot program and each year thereafter for which amounts are made available for the pilot program under subsection (e), the Administrator shall submit to Congress a report describing—(A)the applications received by the Administrator for grants under the pilot program; and(B)the projects for which grants were awarded under the pilot program.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out the pilot program $20,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator. .203.Pilot program for alternative water source projectsSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended—(1)in subsection (b), in the heading, by striking In General and inserting Establishment;(2)in subsection (d)—(A)in paragraph (1), by inserting construction before funds;(B)by striking paragraph (2); and(C)by redesignating paragraph (3) as paragraph (2);(3)by striking subsection (e);(4)in subsection (i)—(A)in the matter preceding paragraph (1), by striking , the following definitions apply; and(B)in paragraph (1), in the first sentence, by striking water or wastewater or by treating wastewater and inserting water, wastewater, or stormwater or by treating wastewater or stormwater for groundwater recharge, potable reuse, or other purposes;(5)in subsection (j)—(A)in the first sentence, by striking There is and inserting the following:(1)In generalThere is;(B)in paragraph (1) (as so designated), by striking a total of $75,000,000 for fiscal years 2002 through 2004. Such sums shall and inserting $25,000,000 for each of fiscal years 2022 through 2026, to; and(C)by adding at the end the following:(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator.; and(6)by redesignating subsections (b), (c), (d), (i), and (j) as subsections (c), (d), (e), (b), and (i), respectively, and moving those subsections so as to appear in alphabetical order. 204.Sewer overflow and stormwater reuse municipal grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—(1)in subsection (a)(1) —(A)in subparagraph (A), by striking and at the end;(B)by redesignating subparagraph (B) as subparagraph (C); and(C)by inserting after subparagraph (A) the following:(B)notification systems to inform the public of combined sewer or sanitary overflows that result in sewage being released into rivers and other waters; and;(2)in subsection (d)—(A)in the second sentence, by striking The non-Federal share of the cost and inserting the following:(3)Types of non-Federal shareThe applicable non-Federal share of the cost under this subsection;(B)in the first sentence, by striking The Federal and inserting the following:(1)In generalThe Federal; and(C)by inserting after paragraph (1) (as so designated) the following:(2)Rural and financially distressed communitiesTo the maximum extent practicable, the Administrator shall work with States to prevent the non-Federal share requirements under this subsection from being passed on to rural communities and financially distressed communities (as those terms are defined in subsection (f)(2)(B)(i)).;(3)in subsection (f)—(A)by striking paragraph (1) and inserting the following:(1)In generalThere is authorized to be appropriated to carry out this section $280,000,000 for each of fiscal years 2022 through 2026.; and(B)in paragraph (2)—(i)by striking To the extent and inserting the following:(A)Green projectsTo the extent; and(ii)by adding at the end the following:(B)Rural or financially distressed community allocation(i)DefinitionsIn this subparagraph:(I)Financially distressed communityThe term financially distressed community has the meaning given the term in subsection (c)(1).(II)Rural communityThe term rural community means a city, town, or unincorporated area that has a population of not more than 10,000 inhabitants.(ii)Allocation(I)In generalTo the extent there are sufficient eligible project applications, the Administrator shall ensure that a State uses not less than 25 percent of the amount of the grants made to the State under subsection (a) in a fiscal year to carry out projects in rural communities or financially distressed communities for the purpose of planning, design, and construction of—(aa)treatment works to intercept, transport, control, treat, or reuse municipal sewer overflows, sanitary sewer overflows, or stormwater; or(bb)any other measures to manage, reduce, treat, or recapture stormwater or subsurface drainage water eligible for assistance under section 603(c).(II)Rural communitiesOf the funds allocated under subclause (I) for the purposes described in that subclause, to the extent there are sufficient eligible project applications, the Administrator shall ensure that a State uses not less than 60 percent to carry out projects in rural communities.; and(4)in subsection (i)—(A)in the second sentence, by striking The recommended funding levels and inserting the following:(B)RequirementThe funding levels recommended under subparagraph (A)(i);(B)in the first sentence, by striking Not later and inserting the following:(1)Periodic reports(A)In generalNot later;(C)in paragraph (1)(A) (as so designated)—(i)by striking the period at the end and inserting ; and;(ii)by striking containing recommended and inserting the following: containing—(i)recommended; and(iii)by adding at the end the following:(ii)a description of the extent to which States pass costs associated with the non-Federal share requirements under subsection (d) to local communities, with a focus on rural communities and financially distressed communities (as those terms are defined in subsection (f)(2)(B)(i)).; and(D)by adding at the end the following:(2)Use of fundsNot later than 2 years after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the implementation of the grant program under this section, which shall include a description of the grant recipients, sources of funds for non-Federal share requirements under subsection (d), and grant amounts made available under the program..205.Clean water infrastructure resiliency and sustainability programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 202) is amended by adding at the end the following:223.Clean water infrastructure resiliency and sustainability program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a municipality; or(B)an intermunicipal, interstate, or State agency.(2)Natural hazardThe term natural hazard means a hazard caused by natural forces, including extreme weather events, sea-level rise, and extreme drought conditions.(3)ProgramThe term program means the clean water infrastructure resilience and sustainability program established under subsection (b).(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a clean water infrastructure resilience and sustainability program under which the Administrator shall award grants to eligible entities for the purpose of increasing the resilience of publicly owned treatment works to a natural hazard or cybersecurity vulnerabilities.(c)Use of fundsAn eligible entity that receives a grant under the program shall use the grant funds for planning, designing, or constructing projects (on a system-wide or area-wide basis) that increase the resilience of a publicly owned treatment works to a natural hazard or cybersecurity vulnerabilities through—(1)the conservation of water;(2)the enhancement of water use efficiency;(3)the enhancement of wastewater and stormwater management by increasing watershed preservation and protection, including through the use of—(A)natural and engineered green infrastructure; and(B)reclamation and reuse of wastewater and stormwater, such as aquifer recharge zones;(4)the modification or relocation of an existing publicly owned treatment works, conveyance, or discharge system component that is at risk of being significantly impaired or damaged by a natural hazard;(5)the development and implementation of projects to increase the resilience of publicly owned treatment works to a natural hazard or cybersecurity vulnerabilities, as applicable; or(6)the enhancement of energy efficiency or the use and generation of recovered or renewable energy in the management, treatment, or conveyance of wastewater or stormwater.(d)ApplicationTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a proposal of the project to be planned, designed, or constructed using funds under the program;(2)an identification of the natural hazard risk of the area where the proposed project is to be located or potential cybersecurity vulnerability, as applicable, to be addressed by the proposed project;(3)documentation prepared by a Federal, State, regional, or local government agency of the natural hazard risk of the area where the proposed project is to be located or potential cybersecurity vulnerability, as applicable, of the area where the proposed project is to be located;(4)a description of any recent natural hazard risk of the area where the proposed project is to be located or potential cybersecurity vulnerabilities that have affected the publicly owned treatment works;(5)a description of how the proposed project would improve the performance of the publicly owned treatment works under an anticipated natural hazard or natural hazard risk of the area where the proposed project is to be located or a potential cybersecurity vulnerability, as applicable; and(6)an explanation of how the proposed project is expected to enhance the resilience of the publicly owned treatment works to a natural hazard risk of the area where the proposed project is to be located or a potential cybersecurity vulnerability, as applicable.(e)Grant amount and other federal requirements(1)Cost shareExcept as provided in paragraph (2), a grant under the program shall not exceed 75 percent of the total cost of the proposed project.(2)Exception(A)In generalExcept as provided in subparagraph (B), a grant under the program shall not exceed 90 percent of the total cost of the proposed project if the project serves a community that—(i)has a population of fewer than 10,000 individuals; or(ii)meets the affordability criteria established by the State in which the community is located under section 603(i)(2).(B)WaiverAt the discretion of the Administrator, a grant for a project described in subparagraph (A) may cover 100 percent of the total cost of the proposed project.(3)RequirementsThe requirements of section 608 shall apply to a project funded with a grant under the program.(f)ReportNot later than 2 years after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, the Administrator shall submit to Congress a report that describes the implementation of the program, which shall include an accounting of all grants awarded under the program, including a description of each grant recipient and each project funded using a grant under the program.(g)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2022 through 2026.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..206.Small and medium publicly owned treatment works circuit rider programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 205) is amended by adding at the end the following:224.Small and medium publicly owned treatment works circuit rider program(a)EstablishmentSubject to the availability of appropriations, not later than 180 days after the date of enactment of this section, the Administrator shall establish a circuit rider program (referred to in this section as the circuit rider program) under which the Administrator shall award grants to qualified nonprofit entities, as determined by the Administrator, to provide assistance to owners and operators of small and medium publicly owned treatment works to carry out the activities described in section 602(b)(13).(b)LimitationA grant provided under the circuit rider program shall be in an amount that is not more than $75,000.(c)PrioritizationIn selecting recipients of grants under the circuit rider program, the Administrator shall give priority to qualified nonprofit entities, as determined by the Administrator, that would serve a community that—(1)has a history, for not less than the 10 years prior to the award of the grant, of unresolved wastewater issues, stormwater issues, or a combination of wastewater and stormwater issues;(2)is considered financially distressed;(3)faces the cumulative burden of stormwater and wastewater overflow issues; or(4)has previously failed to access Federal technical assistance due to cost-sharing requirements. (d)CommunicationEach qualified nonprofit entity that receives funding under this section shall, before using that funding to undertake activities to carry out this section, consult with the State in which the assistance is to be expended or otherwise made available.(e)ReportNot later than 2 years after the date on which the Administrator establishes the circuit rider program, and every 2 years thereafter, the Administrator shall submit to Congress a report describing—(1)each recipient of a grant under the circuit rider program; and(2)a summary of the activities carried out under the circuit rider program.(f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $10,000,000 for the period of fiscal years 2022 through 2026.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..207.Small publicly owned treatment works efficiency grant programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 206) is amended by adding at the end the following:225.Small publicly owned treatment works efficiency grant program(a)EstablishmentSubject to the availability of appropriations, not later than 180 days after the date of enactment of this section, the Administrator shall establish an efficiency grant program (referred to in this section as the efficiency grant program) under which the Administrator shall award grants to eligible entities for the replacement or repair of equipment that improves water or energy efficiency of small publicly owned treatment works, as identified in an efficiency audit.(b)Eligible entitiesThe Administrator may award a grant under the efficiency grant program to—(1)an owner or operator of a small publicly owned treatment works that serves—(A)a population of not more than 10,000 people; or(B)a disadvantaged community; or(2)a nonprofit organization that seeks to assist a small publicly owned treatment works described in paragraph (1) to carry out the activities described in subsection (a).(c)ReportNot later than 2 years after the date on which the Administrator establishes the efficiency grant program, and every 2 years thereafter, the Administrator shall submit to Congress a report describing—(1)each recipient of a grant under the efficiency grant program; and(2)a summary of the activities carried out under the efficiency grant program.(d)Use of funds(1)Small systemsOf the amounts made available for grants under this section, to the extent that there are sufficient applications, not less than 15 percent shall be used for grants to publicly owned treatment works that serve fewer than 3,300 people.(2)Limitation on use of fundsOf the amounts made available for grants under this section, not more than 2 percent may be used to pay the administrative costs of the Administrator. .208.Grants for construction and refurbishing of individual household decentralized wastewater systems for individuals with low or moderate incomeTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 207) is amended by adding at the end the following:226.Grants for construction and refurbishing of individual household decentralized wastewater systems for individuals with low or moderate income(a)Definition of eligible individualIn this section, the term eligible individual means a member of a low-income or moderate-income household, the members of which have a combined income (for the most recent 12-month period for which information is available) equal to not more than 50 percent of the median nonmetropolitan household income for the State or territory in which the household is located, according to the most recent decennial census.(b)Grant program(1)In generalSubject to the availability of appropriations, the Administrator shall establish a program under which the Administrator shall provide grants to private nonprofit organizations for the purpose of improving general welfare by providing assistance to eligible individuals—(A)for the construction, repair, or replacement of an individual household decentralized wastewater treatment system; or(B)for the installation of a larger decentralized wastewater system designed to provide treatment for 2 or more households in which eligible individuals reside, if—(i)site conditions at the households are unsuitable for the installation of an individually owned decentralized wastewater system;(ii)multiple examples of unsuitable site conditions exist in close geographic proximity to each other; and(iii)a larger decentralized wastewater system could be cost-effectively installed. (2)ApplicationTo be eligible to receive a grant under this subsection, a private nonprofit organization shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator determines to be appropriate.(3)PriorityIn awarding grants under this subsection, the Administrator shall give priority to applicants that have substantial expertise and experience in promoting the safe and effective use of individual household decentralized wastewater systems.(4)Administrative expensesA private nonprofit organization may use amounts provided under this subsection to pay the administrative expenses associated with the provision of the services described in paragraph (1), as the Administrator determines to be appropriate.(c)Grants(1)In generalSubject to paragraph (2), a private nonprofit organization shall use a grant provided under subsection (b) for the services described in paragraph (1) of that subsection.(2)ApplicationTo be eligible to receive the services described in subsection (b)(1), an eligible individual shall submit to the private nonprofit organization serving the area in which the individual household decentralized wastewater system of the eligible individuals is, or is proposed to be, located an application at such time, in such manner, and containing such information as the private nonprofit organization determines to be appropriate.(3)PriorityIn awarding grants under this subsection, a private nonprofit organization shall give priority to any eligible individual who does not have access to a sanitary sewage disposal system.(d)ReportNot later than 2 years after the date of enactment of this section, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the recipients of grants under the program under this section and the results of the program under this section.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Administrator to carry out this section $50,000,000 for each of fiscal years 2022 through 2026.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..209.Connection to publicly owned treatment worksTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 208) is amended by adding at the end the following:227.Connection to publicly owned treatment works(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)an owner or operator of a publicly owned treatment works that assists or is seeking to assist low-income or moderate-income individuals with connecting the household of the individual to the publicly owned treatment works; or(B)a nonprofit entity that assists low-income or moderate-income individuals with the costs associated with connecting the household of the individual to a publicly owned treatment works.(2)ProgramThe term program means the competitive grant program established under subsection (b).(3)Qualified individualThe term qualified individual has the meaning given the term eligible individual in section 603(j).(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a competitive grant program with the purpose of improving general welfare, under which the Administrator awards grants to eligible entities to provide funds to assist qualified individuals in covering the costs incurred by the qualified individual in connecting the household of the qualified individual to a publicly owned treatment works.(c)Application(1)In generalAn eligible entity seeking a grant under the program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may by regulation require.(2)RequirementNot later than 90 days after the date on which the Administrator receives an application from an eligible entity under paragraph (1), the Administrator shall notify the eligible entity of whether the Administrator will award a grant to the eligible entity under the program.(d)Selection criteriaIn selecting recipients of grants under the program, the Administrator shall use the following criteria:(1)Whether the eligible entity seeking a grant provides services to, or works directly with, qualified individuals.(2)Whether the eligible entity seeking a grant—(A)has an existing program to assist in covering the costs incurred in connecting a household to a publicly owned treatment works; or(B)seeks to create a program described in subparagraph (A).(e)Requirements(1)Voluntary connectionBefore providing funds to a qualified individual for the costs described in subsection (b), an eligible entity shall ensure that—(A)the qualified individual has connected to the publicly owned treatment works voluntarily; and(B)if the eligible entity is not the owner or operator of the publicly owned treatment works to which the qualified individual has connected, the publicly owned treatment works to which the qualified individual has connected has agreed to the connection.(2)Reimbursements from publicly owned treatment worksAn eligible entity that is an owner or operator of a publicly owned treatment works may reimburse a qualified individual that has already incurred the costs described in subsection (b) by—(A)reducing the amount otherwise owed by the qualified individual to the owner or operator for wastewater or other services provided by the owner or operator; or(B)providing a direct payment to the qualified individual.(f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out the program $40,000,000 for each of fiscal years 2022 through 2026.(2)Limitations on use of funds(A)Small systemsOf the amounts made available for grants under paragraph (1), to the extent that there are sufficient applications, not less than 15 percent shall be used to make grants to—(i)eligible entities described in subsection (a)(1)(A) that are owners and operators of publicly owned treatment works that serve fewer than 3,300 people; and(ii)eligible entities described in subsection (a)(1)(B) that provide the assistance described in that subsection in areas that are served by publicly owned treatment works that serve fewer than 3,300 people.(B)Administrative costsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..210.Clean water State revolving funds(a)Use of funds(1)In generalSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended—(A)in subsection (d), in the matter preceding paragraph (1), by inserting and provided in subsection (k) after State law;(B)in subsection (i)—(i)in paragraph (1), in the matter preceding subparagraph (A), by striking , including forgiveness of principal and negative interest loans and inserting (including forgiveness of principal, grants, negative interest loans, other loan forgiveness, and through buying, refinancing, or restructuring debt); and(ii)in paragraph (3), by striking subparagraph (B) and inserting the following:(B)Total amount of subsidization(i)In generalFor each fiscal year, of the amount of the capitalization grant received by the State under this title, the total amount of additional subsidization made available by a State under paragraph (1)—(I)may not exceed 30 percent; and(II)to the extent that there are sufficient applications for assistance to communities described in that paragraph, may not be less than 10 percent.(ii)ExclusionA loan from the water pollution control revolving fund of a State with an interest rate equal to or greater than 0 percent shall not be considered additional subsidization for purposes of this subparagraph.; and(C)by adding at the end the following:(k)Additional use of fundsA State may use an additional 2 percent of the funds annually awarded to each State under this title for nonprofit organizations (as defined in section 104(w)) or State, regional, interstate, or municipal entities to provide technical assistance to rural, small, and tribal publicly owned treatment works (within the meaning of section 104(b)(8)(B)) in the State..(2)Technical amendmentSection 104(w) of the Federal Water Pollution Control Act (33 U.S.C. 1254(w)) is amended by striking treatments works and inserting treatment works.(b)Capitalization grant reauthorizationSection 607 of the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended to read as follows:607.Authorization of appropriationsThere are authorized to be appropriated to carry out the purposes of this title—(1)$2,400,000,000 for fiscal year 2022;(2)$2,750,000,000 for fiscal year 2023;(3)$3,000,000,000 for fiscal year 2024; and(4)$3,250,000,000 for each of fiscal years 2025 and 2026..211.Water infrastructure and workforce investmentSection 4304 of the America's Water Infrastructure Act of 2018 (42 U.S.C. 300j–19e) is amended—(1)in subsection (a)(3)—(A)in subparagraph (A), by inserting Tribal, after State,; and(B)in subparagraph (B), by striking community-based organizations and all that follows through the period at the end and inserting the following: community-based organizations and public works departments or agencies to align water and wastewater utility workforce recruitment efforts, training programs, retention efforts, and community resources with water and wastewater utilities—(i)to accelerate career pipelines;(ii)to ensure the sustainability of the water and wastewater utility workforce; and(iii)to provide access to workforce opportunities.;(2)in subsection (b)—(A)in paragraph (1)—(i)by striking subparagraph (B);(ii)in subparagraph (A), by striking ; and at the end and inserting , which may include—(iii)in the matter preceding subparagraph (A), by striking program— and all that follows through to assist in subparagraph (A) and inserting program to assist; and(iv)by adding at the end the following:(A)expanding the use and availability of activities and resources that relate to the recruitment, including the promotion of diversity within that recruitment, of individuals to careers in the water and wastewater utility sector;(B)expanding the availability of training opportunities for—(i)individuals entering into the water and wastewater utility sector; and(ii)individuals seeking to advance careers within the water and wastewater utility sector; and(C)expanding the use and availability of activities and strategies, including the development of innovative activities and strategies, that relate to the maintenance and retention of a sustainable workforce in the water and wastewater utility sector.;(B)in paragraph (2)—(i)in the matter preceding subparagraph (A), by striking institutions— and inserting institutions, or public works departments and agencies—; and(ii)in subparagraph (A)—(I)by striking clauses (ii) and (iii);(II)in clause (i), by adding or at the end;(III)by redesignating clause (i) as clause (ii);(IV)by inserting before clause (ii) (as so redesignated) the following:(i)in the development of educational or recruitment materials and activities, including those materials and activities that specifically promote diversity within recruitment, for the water and wastewater utility workforce;; and(V)by adding at the end the following:(iii)developing activities and strategies that relate to the maintenance and retention of a sustainable workforce in the water and wastewater utility sector; and;(C)in paragraph (3)—(i)in subparagraph (D)(ii), by inserting or certification after training; and(ii)in subparagraph (E), by striking ensure that incumbent water and waste water utilities workers and inserting are designed to retain incumbent water and wastewater utility workforce workers by ensuring that those workers; and(D)by striking paragraph (4) and inserting the following:(4)Working group; report(A)In generalThe Administrator shall establish and coordinate a Federal interagency working group to address recruitment, training, and retention challenges in the water and wastewater utility workforce, which shall include representatives from—(i)the Department of Education;(ii) the Department of Labor;(iii)the Department of Agriculture;(iv)the Department of Veterans Affairs; and(v)other Federal agencies, as determined to be appropriate by the Administrator.(B)ReportNot later than 2 years after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, the Administrator, in coordination with the working group established under subparagraph (A), shall submit to Congress a report describing potential solutions to recruitment, training, and retention challenges in the water and wastewater utility workforce. (C)ConsultationIn carrying out the duties of the working group established under subparagraph (A), the working group shall consult with State operator certification programs.(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2022 through 2026.;(3)by redesignating subsections (a) and (b) as subsections (b) and (c), respectively; and(4)by inserting before subsection (b) (as so redesignated) the following:(a)Definition of public works department or agencyIn this section, the term public works department or agency means a political subdivision of a local, county, or regional government that designs, builds, operates, and maintains water infrastructure, sewage and refuse disposal systems, and other public water systems and facilities..212.Grants to Alaska to improve sanitation in rural and Native villagesSection 303 of the Safe Drinking Water Act Amendments of 1996 (33 U.S.C. 1263a) is amended—(1)in subsection (b), by striking 50 percent and inserting 75 percent; and(2)in subsection (e), by striking this section and all that follows through the period at the end and inserting the following: this section—(1)$40,000,000 for each of fiscal years 2022 through 2024;(2)$50,000,000 for fiscal year 2025; and(3)$60,000,000 for fiscal year 2026..213.Water data sharing pilot program(a)Establishment(1)In generalSubject to the availability of appropriations, the Administrator shall establish a competitive grant pilot program (referred to in this section as the pilot program) under which the Administrator may award grants to eligible entities under subsection (b) to establish systems that improve the sharing of information concerning water quality, water infrastructure needs, and water technology, including cybersecurity technology, between States or among counties and other units of local government within a State, which may include—(A)establishing a website or data hub to exchange water data, including data on water quality or water technology, including new and emerging, but proven, water technology; and(B)intercounty communications initiatives related to water data. (2)Requirements(A)Data sharingThe Internet of Water principles developed by the Nicholas Institute for Environmental Policy Solutions shall, to the extent practicable, guide any water data sharing efforts under the pilot program.(B)Use of existing dataThe recipient of a grant under the pilot program to establish a website or data hub described in paragraph (1)(A) shall, to the extent practicable, leverage existing data sharing infrastructure.(b)Eligible entitiesAn entity eligible for a grant under the pilot program is—(1)a State, county, or other unit of local government that—(A)has a coastal watershed with significant pollution levels;(B)has a water system with significant pollution levels; or(C)has significant individual water infrastructure deficits; or(2)a regional consortium established under subsection (d).(c)ApplicationsTo be eligible to receive a grant under the pilot program, an eligible entity under subsection (b) shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(d)Regional consortia(1)EstablishmentStates may establish regional consortia in accordance with this subsection.(2)RequirementsA regional consortium established under paragraph (1) shall—(A)include not fewer than 2 States that have entered into a memorandum of understanding—(i)to exchange water data, including data on water quality; or (ii)to share information, protocols, and procedures with respect to projects that evaluate, demonstrate, or install new and emerging, but proven, water technology;(B)carry out projects—(i)to exchange water data, including data on water quality; or(ii)that evaluate, demonstrate, or install new and emerging, but proven, water technology; and(C)develop a regional intended use plan, in accordance with paragraph (3), to identify projects to carry out, including projects using grants received under this section.(3)Regional intended use planA regional intended use plan of a regional consortium established under paragraph (1)—(A)shall identify projects that the regional consortium intends to carry out, including projects that meet the requirements of paragraph (2)(B); and (B)may include—(i)projects included in an intended use plan of a State prepared under section 606(c) of the Federal Water Pollution Control Act (33 U.S.C. 1386(c)) within the regional consortium; and(ii)projects not included in an intended use plan of a State prepared under section 606(c) of the Federal Water Pollution Control Act (33 U.S.C. 1386(c)) within the regional consortium. (e)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress a report that describes the implementation of the pilot program, which shall include—(1)a description of the use and deployment of amounts made available under the pilot program; and(2)an accounting of all grants awarded under the program, including a description of each grant recipient and each project funded using a grant under the pilot program.(f)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $15,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.(2)RequirementOf the funds made available under paragraph (1), not more than 35 percent may be used to provide grants to regional consortia established under subsection (d). 214.Final rating opinion lettersSection 5028(a)(1)(D)(ii) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3907(a)(1)(D)(ii)) is amended by striking final rating opinion letters from at least 2 rating agencies and inserting a final rating opinion letter from at least 1 rating agency. 215.Water infrastructure financing reauthorization(a)In generalSection 5033 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912) is amended— (1)in subsection (a), by adding at the end the following:(3)Fiscal years 2022 through 2026There is authorized to be appropriated to the Administrator to carry out this subtitle $50,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.;(2)in subsection (b)(2)—(A)in the paragraph heading, by striking 2020 and 2021 and inserting after 2019; and(B)by striking 2020 and 2021 and inserting 2022 through 2026; and(3)in subsection (e)(1), by striking 2020 and 2021 and inserting 2022 through 2026.(b)Outreach planThe Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.) is amended by adding at the end the following:5036.Outreach plan(a)Definition of rural communityIn this section, the term rural community means a city, town, or unincorporated area that has a population of not more than 10,000 inhabitants. (b)Outreach requiredNot later than 180 days after the date of enactment of this section, the Administrator, in consultation with relevant Federal agencies, shall develop and begin implementation of an outreach plan to promote financial assistance available under this subtitle to small communities and rural communities..216.Small and disadvantaged community analysis(a)AnalysisNot later than 2 years after the date of enactment of this Act, using environmental justice data of the Environmental Protection Agency, including data from the environmental justice mapping and screening tool of the Environmental Protection Agency, the Administrator shall carry out an analysis under which the Administrator shall assess the programs under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) and section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) to identify historical distributions of funds to small and disadvantaged communities and new opportunities and methods to improve on the distribution of funds under those programs to low-income communities, rural communities, minority communities, and communities of indigenous peoples, in accordance with Executive Order 12898 (42 U.S.C. 4321 note; 60 Fed. Reg. 6381; relating to Federal actions to address environmental justice in minority populations and low-income populations).(b)RequirementThe analysis under subsection (a) shall include an analysis, to the extent practicable, of communities in the United States that do not have access to drinking water or wastewater services.(c)ReportOn completion of the analysis under subsection (a), the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committees on Energy and Commerce and Transportation and Infrastructure of the House of Representatives a report describing—(1)the results of the analysis; and(2)the criteria the Administrator used in carrying out the analysis. 217.Stormwater infrastructure technology(a)DefinitionsIn this section:(1)CenterThe term center means a center of excellence for stormwater control infrastructure established under subsection (b)(1).(2)Eligible entityThe term eligible entity means—(A)a State, Tribal, or local government; or(B)a local, regional, or other public entity that manages stormwater or wastewater resources or other related water infrastructure.(3)Eligible institutionThe term eligible institution means an institution of higher education, a research institution, or a nonprofit organization—(A)that has demonstrated excellence in researching and developing new and emerging stormwater control infrastructure technologies; and(B)with respect to a nonprofit organization, the core mission of which includes water management, as determined by the Administrator.(b)Centers of Excellence for stormwater control infrastructure technologies(1)Establishment of centers(A)In generalSubject to the availability of appropriations, the Administrator shall provide grants, on a competitive basis, to eligible institutions to establish and maintain not less than 3, and not more than 5, centers of excellence for new and emerging stormwater control infrastructure technologies, to be located in various regions throughout the United States.(B)General operationEach center shall—(i)conduct research on new and emerging stormwater control infrastructure technologies that are relevant to the geographical region in which the center is located, including stormwater and sewer overflow reduction, other approaches to water resource enhancement, alternative funding approaches, and other environmental, economic, and social benefits, with the goal of improving the effectiveness, cost efficiency, and protection of public safety and water quality;(ii)maintain a listing of—(I)stormwater control infrastructure needs; and(II)an analysis of new and emerging stormwater control infrastructure technologies that are available;(iii)analyze whether additional financial programs for the implementation of new and emerging, but proven, stormwater control infrastructure technologies would be useful; (iv)provide information regarding research conducted under clause (i) to the national electronic clearinghouse center for publication on the Internet website established under paragraph (3)(B)(i) to provide to the Federal Government and State, Tribal, and local governments and the private sector information regarding new and emerging, but proven, stormwater control infrastructure technologies;(v)provide technical assistance to State, Tribal, and local governments to assist with the design, construction, operation, and maintenance of stormwater control infrastructure projects that use innovative technologies;(vi)collaborate with institutions of higher education and private and public organizations, including community-based public-private partnerships and other stakeholders, in the geographical region in which the center is located; and(vii)coordinate with the other centers to avoid duplication of efforts.(2)ApplicationTo be eligible to receive a grant under this subsection, an eligible institution shall prepare and submit to the Administrator an application at such time, in such form, and containing such information as the Administrator may require.(3)National electronic clearinghouse centerOf the centers established under paragraph (1)(A), 1 shall—(A)be designated as the national electronic clearinghouse center; and(B)in addition to the other functions of that center—(i)develop, operate, and maintain an Internet website and a public database that contains information relating to new and emerging, but proven, stormwater control infrastructure technologies; and(ii)post to the website information from all centers.(4)Authorization of appropriations(A)In generalThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2022 through 2026.(B)Limitation on use of fundsOf the amounts made available for grants under subparagraph (A), not more than 2 percent may be used to pay the administrative costs of the Administrator. (c)Stormwater control infrastructure project grants(1)Grant authoritySubject to the availability of appropriations, the Administrator shall provide grants, on a competitive basis, to eligible entities to carry out stormwater control infrastructure projects that incorporate new and emerging, but proven, stormwater control technologies in accordance with this subsection.(2)Stormwater control infrastructure projects(A)Planning and development grantsThe Administrator may make planning and development grants under this subsection for the following projects:(i)Planning and designing stormwater control infrastructure projects that incorporate new and emerging, but proven, stormwater control technologies, including engineering surveys, landscape plans, maps, long-term operations and maintenance plans, and implementation plans.(ii)Identifying and developing standards necessary to accommodate stormwater control infrastructure projects, including those projects that incorporate new and emerging, but proven, stormwater control technologies.(iii)Identifying and developing fee structures to provide financial support for design, installation, and operations and maintenance of stormwater control infrastructure, including new and emerging, but proven, stormwater control infrastructure technologies.(iv)Developing approaches for community-based public-private partnerships for the financing and construction of stormwater control infrastructure technologies, including feasibility studies, stakeholder outreach, and needs assessments.(v)Developing and delivering training and educational materials regarding new and emerging, but proven, stormwater control infrastructure technologies for distribution to—(I)individuals and entities with applicable technical knowledge; and(II)the public.(B)Implementation grantsThe Administrator may make implementation grants under this subsection for the following projects:(i)Installing new and emerging, but proven, stormwater control infrastructure technologies.(ii)Protecting or restoring interconnected networks of natural areas that protect water quality.(iii)Monitoring and evaluating the environmental, economic, or social benefits of stormwater control infrastructure technologies that incorporate new and emerging, but proven, stormwater control technology.(iv)Implementing a best practices standard for stormwater control infrastructure programs.(3)ApplicationExcept as otherwise provided in this section, to be eligible to receive a grant under this subsection, an eligible entity shall prepare and submit to the Administrator an application at such time, in such form, and containing such information as the Administrator may require, including, as applicable—(A)a description of the stormwater control infrastructure project that incorporates new and emerging, but proven, technologies;(B)a plan for monitoring the impacts and pollutant load reductions associated with the stormwater control infrastructure project on the water quality and quantity;(C)an evaluation of other environmental, economic, and social benefits of the stormwater control infrastructure project; and(D)a plan for the long-term operation and maintenance of the stormwater control infrastructure project and a tracking system, such as asset management practices.(4)PriorityIn making grants under this subsection, the Administrator shall give priority to applications submitted on behalf of—(A)a community that—(i)has municipal combined storm and sanitary sewers in the collection system of the community; or(ii)is a small, rural, or disadvantaged community, as determined by the Administrator; or(B)an eligible entity that will use not less than 15 percent of the grant to provide service to a small, rural, or disadvantaged community, as determined by the Administrator.(5)Maximum amounts(A)Planning and development grants(i)Single grantThe amount of a single planning and development grant provided under this subsection shall be not more than $200,000.(ii)Aggregate amountThe total amount of all planning and development grants provided under this subsection for a fiscal year shall be not more than 1/3 of the total amount made available to carry out this subsection.(B)Implementation grants(i)Single grantThe amount of a single implementation grant provided under this subsection shall be not more than $2,000,000.(ii)Aggregate amountThe total amount of all implementation grants provided under this subsection for a fiscal year shall be not more than 2/3 of the total amount made available to carry out this subsection.(6)Federal share(A)In generalExcept as provided in subparagraph (C), the Federal share of a grant provided under this subsection shall not exceed 80 percent of the total project cost.(B)Credit for implementation grantsThe Administrator shall credit toward the non-Federal share of the cost of an implementation project carried out under this subsection the cost of planning, design, and construction work completed for the project using funds other than funds provided under this section.(C)ExceptionThe Administrator may waive the Federal share limitation under subparagraph (A) for an eligible entity that has adequately demonstrated financial need.(d)Report to CongressNot later than 2 years after the date on which the Administrator first awards a grant under this section, the Administrator shall submit to Congress a report that includes, with respect to the period covered by the report—(1)a description of all grants provided under this section;(2)a detailed description of—(A)the projects supported by those grants; and(B)the outcomes of those projects;(3)a description of the improvements in technology, environmental benefits, resources conserved, efficiencies, and other benefits of the projects funded under this section;(4)recommendations for improvements to promote and support new and emerging, but proven, stormwater control infrastructure, including research into new and emerging technologies, for the centers, grants, and activities under this section; and(5)a description of existing challenges concerning the use of new and emerging, but proven, stormwater control infrastructure.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section (except for subsection (b)) $10,000,000 for each of fiscal years 2022 through 2026. (2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator. 218.Water Reuse Interagency Working Group(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a Water Reuse Interagency Working Group (referred to in this section as the Working Group).(b)PurposeThe purpose of the Working Group is to develop and coordinate actions, tools, and resources to advance water reuse across the United States, including through the implementation of the February 2020 National Water Reuse Action Plan, which creates opportunities for water reuse in the mission areas of each of the Federal agencies included in the Working Group under subsection (c) (referred to in this section as the Action Plan).(c)Chairperson; membershipThe Working Group shall be—(1)chaired by the Administrator; and(2)comprised of senior representatives from such Federal agencies as the Administrator determines to be appropriate.(d)Duties of the Working GroupIn carrying out this section, the Working Group shall—(1)with respect to water reuse, leverage the expertise of industry, the research community, nongovernmental organizations, and government;(2)seek to foster water reuse as an important component of integrated water resources management;(3)conduct an assessment of new opportunities to advance water reuse and annually update the Action Plan with new actions, as necessary, to pursue those opportunities;(4)seek to coordinate Federal programs and policies to support the adoption of water reuse;(5)consider how each Federal agency can explore and identify opportunities to support water reuse through the programs and activities of that Federal agency; and(6)consult, on a regular basis, with representatives of relevant industries, the research community, and nongovernmental organizations.(e)ReportNot less frequently than once every 2 years, the Administrator shall submit to Congress a report on the activities and findings of the Working Group.(f)Sunset(1)In generalSubject to paragraph (2), the Working Group shall terminate on the date that is 6 years after the date of enactment of this Act.(2)ExtensionThe Administrator may extend the date of termination of the Working Group under paragraph (1). 219.Advanced clean water technologies study(a)In generalSubject to the availability of appropriations, not later than 2 years after the date of enactment of this Act, the Administrator shall carry out a study that examines the state of existing and potential future technology, including technology that could address cybersecurity vulnerabilities, that enhances or could enhance the treatment, monitoring, affordability, efficiency, and safety of wastewater services provided by a treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)).(b)ReportThe Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes the results of the study under subsection (a). 220.Clean watersheds needs surveyTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by adding at the end the following:609.Clean watersheds needs survey(a)RequirementNot later than 2 years after the date of enactment of the Drinking Water and Wastewater Infrastructure Act of 2021, and not less frequently than once every 4 years thereafter, the Administrator shall—(1)conduct and complete an assessment of capital improvement needs for all projects that are eligible under section 603(c) for assistance from State water pollution control revolving funds; and(2)submit to Congress a report describing the results of the assessment completed under paragraph (1).(b)Authorization of appropriationsThere is authorized to be appropriated to carry out the initial needs survey under subsection (a) $5,000,000, to remain available until expended..221.Water Resources Research Act amendments(a)Clarification of research activitiesSection 104(b)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(b)(1)) is amended—(1)in subparagraph (B)(ii), by striking water-related phenomena and inserting water resources; and(2)in subparagraph (D), by striking the period at the end and inserting ; and.(b)Compliance reportSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking subsection (c) and inserting the following:(c)Grants(1)In generalFrom the sums appropriated pursuant to subsection (f), the Secretary shall make grants to each institute to be matched on a basis of no less than 1 non-Federal dollar for every 1 Federal dollar.(2)ReportNot later than December 31 of each fiscal year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate, the Committee on the Budget of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on the Budget of the House of Representatives a report regarding the compliance of each funding recipient with this subsection for the immediately preceding fiscal year..(c)Evaluation of water resources research programSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking subsection (e) and inserting the following:(e)Evaluation of water resources research program(1)In generalThe Secretary shall conduct a careful and detailed evaluation of each institute at least once every 5 years to determine—(A)the quality and relevance of the water resources research of the institute;(B)the effectiveness of the institute at producing measured results and applied water supply research; and(C)whether the effectiveness of the institute as an institution for planning, conducting, and arranging for research warrants continued support under this section.(2)Prohibition on further supportIf, as a result of an evaluation under paragraph (1), the Secretary determines that an institute does not qualify for further support under this section, no further grants to the institute may be provided until the qualifications of the institute are reestablished to the satisfaction of the Secretary..(d)Authorization of appropriationsSection 104(f)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(f)(1)) is amended by striking fiscal years 2007 through 2011 and inserting fiscal years 2022 through 2025.(e)Additional appropriations where research focused on water problems of interstate natureSection 104(g)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(g)(1)) is amended in the first sentence by striking $6,000,000 for each of fiscal years 2007 through 2011 and inserting $3,000,000 for each of fiscal years 2022 through 2025. 222.Enhanced aquifer use and rechargeTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following:124.Enhanced aquifer use and recharge(a)In generalSubject to the availability of appropriations, the Administrator shall provide funding to carry out groundwater research on enhanced aquifer use and recharge in support of sole-source aquifers, of which—(1)not less than 50 percent shall be used to provide 1 grant to a State, unit of local government, or Indian Tribe to carry out activities that would directly support that research; and(2)the remainder shall be provided to 1 appropriate research center. (b)CoordinationAs a condition of accepting funds under subsection (a), the State, unit of local government, or Indian Tribe and the appropriate research center that receive funds under that subsection shall establish a formal research relationship for the purpose of coordinating efforts under this section. (c)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $5,000,000 for each of fiscal years 2022 through 2026..Passed the Senate April 29, 2021.Secretary